  

EXHIBIT 10.13

 

HEALTH CARE REIT, INC.

Summary of Director Compensation

For each calendar year, each non-employee member of the Board of Directors of
Health Care REIT, Inc. (the “Company”) will receive an annual retainer of
$75,000, payable in equal quarterly installments. If there is a non-employee
director serving as the Chairman of the Board, such individual will receive an
additional retainer of $125,000. Additionally, the chairs of the Audit
Committee, the Compensation Committee and the Nominating/Corporate Governance
Committee will receive additional retainers of $25,000, $20,000 and $15,000,
respectively. If the Board of Directors holds more than four meetings in a year,
each non-employee member of the Board will receive $1,500 for each meeting
attended in excess of four meetings. With respect to the Audit, Compensation,
Executive and Nominating/Corporate Governance Committees, if any of these
committees holds more than four meetings in a year, each non-employee member of
these committees will receive $1,000 for each meeting attended in excess of four
meetings. 

Each of the non-employee directors will receive, in each calendar year, a grant
of deferred stock units with a value of $125,000, pursuant to the Company’s
Amended and Restated 2005 Long-Term Incentive Plan. The deferred stock units
will be convertible into shares of common stock of the Company on the
anniversary of the date of the grant. Recipients of the deferred stock units
also will be entitled to dividend equivalent rights.

 

--------------------------------------------------------------------------------